DETAILED ACTION
Status of Claims
Applicant has amended claims 46, 49-53, 57-61, 63, 64, 66 and 68-70.  Claims 71-73 have been added.  Claims 55, 62, 65 have been canceled.  Claims 1-45 were canceled prior to previous office action. Thus, claims 46-54, 56-61, 63, 64 and 66-73 remain pending in this application. The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments and amendments filed on 16 May 2022 with respect to:
objection to claims 64 and 65,
double patenting rejection;
rejections of claims 46-67 under U.S.C. § 112(b),
rejection to claims 46-70 under U.S.C. § 101, 
rejections of claims 46-49, 56, 57 and 62 under 35 U.S.C. § 103(a) as being unpatentable over Tatge et al (US Pub. No. 20040024648 A1) in view of Bjerre et al (US Pub. No.  20020123911 A1),
rejections of claims 50, 51, 68 and 69 under 35 U.S.C. § 103(a) as being unpatentable over Tatge in view of Bjerre, in view of Haynie et al (US Pub. No. 20060036448 A1),
rejections of claims 52 and 58-61 under 35 U.S.C. § 103(a) as being unpatentable over Tatge in view of Bjerre, in view of Nafeh et al (US Pub. No. 20020069155 A1),
rejections of claims 53-55, and 64-67 under 35 U.S.C. § 103(a) as being unpatentable over Tatge in view of Bjerre, in further view of Williams et al (US Patent No. 6,560,509 B2),
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges arguments regarding claim interpretation and amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejection.  Accordingly, Examiner withdraws objections and rejections.
Examiner acknowledges Applicant’s request to hold double patenting rejection over US Patent No. 9,984,414 B2 in abeyance until a determination as to the allowability of the pending claims has been made.  Accordingly, Examiner maintains double patenting rejection.
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
Applicant argues subject matter eligibility under Step 2A (of the 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG) conveying that that the claims are “directed to a computer-implemented method for facilitating shipment of freight- namely, a method that solves the problem of shipping freight by air, sea, rail and/or truck between two identified geographic locations using time-limited derivatives contracts” [remarks page 11].  Examiner respectfully disagrees.
In view of Prong Two of Step 2A– i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention merely uses a computer as a tool to perform an abstract idea.  Specifically, as claimed, the technological components of the claimed invention communicate – i.e. receive and send data – and display data.  The receiving, sending and displaying data are recited as generic computer functions performed by a generic computer.  As such, the claims do not implement the abstract idea of executing a contract into a practical application.
Applicant argues subject matter eligibility under Step 2B conveying that that the claimed system “significantly more” than the judicial exception, in that “the pending claims are specially designed for and integrated with real-time interfaces to facilitate the shipment of freight between two geographic locations by displaying parameters for contracts for shipment of freight including a derivative contract, receiving commitment data for one of them and executing that contract prior to the expiration of the commitment or contract, and then electronically communicating data for performance according to the executed contract” [remarks page 13].  Examiner respectfully disagrees
As with determining a practical application to an abstract idea, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Examiner maintains that the claimed invention does not contain any of these “types” of aforementioned limitations.  Further, when analyzing the specific limitation:
receiving commitment data from a seller and a buyer for at least one of the one or more contracts, the commitment data or the at least one of the one or more contracts having a specified expiration time;
no use of technology is evident beyond receiving data, which is only implied in the limitation.  And the limitation:
electronically communicating data for performance according to the executed contract,
constitutes merely appending well-understood, routine, conventional activities – i.e. “electronically communicating data” - previously known to the industry, specified at a high level of generality, to the judicial exception.
Rejections have been clarified herein in view of the claim amendments and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103(a) rejections have been fully considered but they are moot in view of new ground(s) of rejection. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application filed 29 September 2020 is a continuation of 15/989,601 and is now US Patent No. 10,817,946.  Application 15/989,601 is a continuation of 13/959,571 and is now US Patent No. 9,984,414.  Application 13/959,571 is a continuation of 12/861,628 and is US Patent No. 8,504,464.  Application 12/861,628 is a continuation of 10/810,306 and is now US Patent No. 7,783,557.  Application 10/810,306 claims priority from provisional applications 60/457167, 60/457,166, 60/457,165, 60/457,164 and 60/457,163, each filed on 25 March 2003.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 9,984,414 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the application is broader than that of the patent.  The claim of the application recites “shipping capacity data” whereas the claim of the patent recites “shipment capacity data”.  The claim of the application recites “executing the at least one of the one or more possible contracts” which is broader than “executing by the computer-implemented freight shipment system one or more of the time limited derivatives contracts” as recited in the claim of the patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 46-54, 56-61, 63, 64 and 66-73 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 46 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 46-54, 56-61, 63, 64, 66, 67 and 69-73 are directed to a method for executing a contract which is a judicial exception of fundamental business practice.
Claim 46 recites, in part, a system for performing the steps of:
receiving shipping capacity data for shipment of freight between a first geographic location and a second geographic location at a time or in a time frame by at least one of an air mode, a sea mode, a rail mode and a truck mode of transportation;
displaying parameters for one or more contracts for shipment of freight, the parameters corresponding to one or more portions of the shipping capacity data, each of the one or more of portions having one or more specified modes of transportation, at least one of the one or more contracts being a derivative contract;
receiving commitment data from a seller and a buyer for at least one of the one or more contracts, the commitment data or the at least one of the one or more contracts having a specified expiration time;
responsive to the commitment data from at least one of the seller and the buyer, executing the at least one of the one or more contracts prior to the specified expiration time, and
communicating data for performance according to the executed contract
which is a series of steps which describes the judicial exception of the fundamental business practice.
Limitations such as:
thereby facilitating shipment of freight
are merely statements of intended use which do not further limit the claim.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
receiving and displaying data on real-time interfaces, and 
a networked computer system.
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 47-54, 56-61, 63, 64, 66, 67 and 71-73 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: Claim 68 is a method claim substantially similar to claim 46.  Accordingly, claims 68-70, would be subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-49, 56, 57, 71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US Patent. No. 7,395,237 B1) in view of Morimoto (US Pub. No.  20020013774 A1), in further view of Bjerre et al (US Pub. No.  20020123911 A1) in further view of Tatge et al (US Pub. No. 20040024648 A1)
Regarding claim 46, Hall teaches an online electronic marketplace in which carriers bid for loads tendered by shippers, and shippers purchase the most attractive transportation services [col. 2 lines 5-11].  He teaches:
receiving, via a first real-time interface in a networked computer system, shipping capacity data for shipment of freight between a first geographic location and a second geographic location, at a time or in a time frame by at least one of an air mode, a sea mode, a rail mode and a truck mode of transportation – [col. 4 lines 45-55]; and
displaying, via a second real-time interface in the networked computer system, parameters for one or more “contracts” for shipment of freight, the parameters  corresponding to one or more portions of the shipping capacity data, each of the one or more of one or more portions having one or more specified modes of transportation – [col. 2 lines 5-39], [col. 14 lines 12-23] and [col. 21 lines 35-46].
Hall does not explicitly disclose the other limitations:
receiving commitment data from a seller and a buyer for at least one of the one or more contracts, the commitment data or the at least one of the one or more contracts having a specified expiration time; and
responsive to the commitment data from at least one of the seller and the buyer, executing the at least one of the one or more contracts prior to the specified expiration time; and
electronically communicating data for performance according to the executed contract.
However, Morimoto teaches a system and method for locating and/or negotiating improved terms for products and/or services purchased over the Internet [0011]. Once a purchaser has made a decision to buy a specific product or service over the Internet, the purchaser may use the services of a broker-agent program to attempt to beat the specific price, delivery time, warranty, return policy or other terms and conditions within a specifiable time window [Id.].  The personal broker-agent program may detect an issuance of a commitment to purchase by a purchaser over the Internet [0012]. Various methods, such as an entry of a credit card number or clicking of a "confirm order" button (Applicant’s electronically communicating), may be deployed to detect the issuance of the commitment to purchase. The personal broker-agent program may then get details of the commitment to purchase and determine if the purchase (e.g., based on the type of product service or the dollar amount of the purchase) is of business interest. If the purchase is of interest, then the personal broker-agent program may make an offer to the purchaser to accept or reject a contract to find the specified product with improved terms within a specified time window [Id.]
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include confirming an offer to a purchaser to accept or reject a contract within a specified time window as taught by Morimoto because it would allow a broker to secure commitment to the purchase of a product and, at the same time, allow him to dynamically locate and/or negotiate a better deal on behalf of the purchaser – Morimoto [0010].
Neither Hall nor Morimoto explicitly discloses:
electronically communicating data for performance according to the executed contract, thereby facilitating shipment of freight.
However, Bjerre teaches a method and system that enables domestic and international transportation users to handle shipping transactions through a single common system through a neutral transportation portal [0009]. The system provides, among other things, transportation users with single point of entry for tracking cargo movements with multiple carriers. In various embodiments, the system also gives users access to scheduling, booking requests for booking cargo across several carriers and, in some embodiments, proactive event notification [Id.].  He teaches carriers as transporting goods using trucks, trains, planes, ships, and/or the like [0028].  He teaches carrier selection section of the booking request screen wherein a user identifies a registered carrier and a contract reference [0060]. He teaches booking the transport of cargo based on vessel capacity [0044].  He teaches a common carrier system which facilitates tracking and tracing information within the confines of a carrier's responsibilities [0074].  He teaches event reporting against the milestones contained in the booking activity plan and logging event message to enable carrier performance monitoring [Id.]
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include tracking and tracing information within the confines of a carrier's responsibilities as taught by Bjerre because it provides an efficient system for handling logistics and transportation of goods - Bjerre [0008].
Neither Hall, Morimoto nor Bjerre explicitly discloses:
displaying, via a second real-time interface in the networked computer system, parameters for one or more contracts … , at least one of the one or more contracts being a derivative contract 
Tatge teaches methods and systems for purchase of commodities with concomitant hedging [0009]. Multiple buyers and sellers can participate in the platform for any number of different commodities. The invention enables a prospective buyers of commodities the opportunity to automatically procure the commodity at a desired basis level when a seller's price matches a buyer's basis bid, and automatically place an electronic order for a listed commodity to hedge the purchase ("hedge commodity"). [Id.]. He teaches commodities as including: stocks; bonds; futures, such as grain futures, including corn, wheat, barley, and milo; treasury notes; treasury bills; currency; precious metals; derivatives [0089].
Tatge teaches buyers entering bid data into a platform [0017].  Bid data typically includes the bid price, quantity desired, and point of delivery and, optionally, other relevant data such as quantity sought, quality, delivery date, and delivery place [Id.].  He teaches a buyer entering transaction data and bid data, including a bid price, through an interface [0028].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include using and interface to enter bid data as taught by Tatge because it improves the methods for purchasing commodities - Tatge [0008].
Regarding claims 47 and 48, neither Hall, Morimoto nor Bjerre explicitly discloses the derivative contract as a futures contract or an options contract, and the derivative contract as a forward contract.
However, Tatge teaches these at [0088] and [0089].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include futures contracts and forward contracts as taught by Tatge because they are representative  types of commodities.
Regarding claim 49, neither Hall nor Morimoto explicitly discloses the one or more contracts as including a contract for a spot-market purchase.
However, Bjerre teaches scheduling, booking requests for booking cargo across several carriers [0009].  He teaches a user entering the routing details of a booking request including the place of origin and the date at origin [0063].  Examiner interprets a booking request as indicative of Applicant’s spot-market purchase.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include booking requests for booking cargo as taught by Bjerre because it provides an efficient system for handling logistics and transportation of goods - Bjerre [0008].
Regarding claim 56, neither Hall nor Morimoto explicitly discloses:
the shipping capacity data indicates capacity for shipping by at least two of an air mode, a sea mode, a rail mode and a truck mode of transportation.
However, Bjerre teaches enabling a user to submit booking requests to multiple carriers such as trucks, trains, planes and ships - [0028] and [0038].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include enabling a user to submit booking requests to multiple carriers as taught by Bjerre because it permits shippers to track shipments from a variety of carriers and across multiple carriers - Bjerre [0006].
Regarding claim 57, neither Hall nor Morimoto explicitly discloses the shipping capacity data as including a first portion having a first mode of transportation, and a second portion having a second mode of transportation, wherein the first mode of transportation is different from the second mode of transportation
However, Bjerre teaches this as discussed in the rejection of claim 56.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 71 neither Hall nor Morimoto explicitly discloses electronically communicating data for performance according to the executed contract as comprising at least one of generating a Bill of Lading, reconciling a buy order and a sell order, sending information via a booking system interface for booking freight and adjusting parameters necessary for final execution of a shipment
However, Bjerre teaches the carrier sending a bill of lading based on shipping instructions [0045]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include a bill of lading as taught by Bjerre because it provides an efficient system for handling logistics and transportation of goods - Bjerre [0008].
Regarding claim 72 neither Hall nor Morimoto explicitly discloses the buyer as comprising at least one of a shipper, a carrier, a forwarder, and a market maker; and the seller comprises at least one of a shipper, a carrier, a forwarder or a market maker. 
However, Bjerre teaches the carriers as buyers and sellers of domestic and/ or international  services [0038].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include carriers as the buyers and sellers of domestic and/ or international services as taught by Bjerre because carriers are in the business of buying and selling international container transportation services -  Bjerre [Abstract].  
Claims 58-61 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Morimoto, in further view of Bjerre, in further view of Tatge, in further view of Nafeh et al (US Pub. No. 20020069155 A1).
Regarding claims 58-61, neither Hall, Morimoto, Bjerre nor Tatge explicitly discloses:
the derivative contract as a contract for bundled shipping capacity;
the bundled shipping capacity as shipping capacity bundled according to time;
the bundled shipping capacity as shipping capacity bundled according to geography or transportation mode;
the bundled shipping capacity as shipping capacity bundled according to two or more of time, geography and transportation mode; and
However, Nafeh discloses a computer-network based futures trading system, or platform, which is electronically accessible by prospective traders, for enabling transactions related to futures contracts and futures contract bundles [0035]. He discloses an interactive interface that may be configured to enable anyone who accesses the platform to apply for a new account and to view data and news related to activity within markets (Applicant’s forecast data) within the platform [0036].  He teaches enabling transactions related to futures contracts and futures contract bundles [0035]. He teaches defining the futures contract bundles to pay an aggregate fixed sum at maturity upon the happening of the future possible outcome of the phenomenon associated with that particular risk management contract [0037].  He teaches geographic and risk type diversification [0006]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include futures contract bundles related to maturity and geography as taught by Nafeh because such information is useful in hedging risk - Nafeh [0017].
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Morimoto, in further view of Bjerre, in further view of Tatge, in further view of Williams et al (US Patent No. 6,560,509 B2).
Regarding claims 64, neither Hall,  Morimoto, Bjerre nor Tatge explicitly discloses:
providing a report regarding available shipping capacity; and
the report as an electronic communication regarding available shipment capacity.
However, Williams teaches a method for managing a distribution facility including a step of receiving descriptions of multiple orders from an order-management subsystem [col. 2 line 65-col. 3 line 11]. He teaches obtaining shipping rate information, assigning a particular order to a carrier, based on information from the rate subsystem [Id.].  He teaches improving quality and reliability for tendering shipments to carriers [col. 13 lines 15-25].  He claims automatically estimating a shipping capacity required for shipping the particular order and, in response to automatically selecting the carrier and estimating the shipping capacity required, automatically determining whether the selected carrier has a vehicle present at the distribution facility with sufficient capacity (Applicant’s assessment value) to accommodate the particular order [Claim 1].  He teaches transmitting an electronic report of the shipment to the carrier [col. 11 line 66-col. 12 line 15].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include transmitting an electronic report of the shipment as taught by Williams because it improves quality and reliability for tendering shipments to carriers – Williams [col. 13 lines 15-25].  
Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Morimoto, in further view of Bjerre, in further view of Tatge, in further view of, in further view of Haynie et al (US Pub. No. 20060036448 A1).
Claim 68 is substantially similar to claim 46 wherein the combination of Hall, Morimoto, Bjerre and Tatge teaches the limitations:
 receiving, via a real-time interface in a networked computer system, shipping capacity data for shipment of freight via one or more routes between a first geographic location and a second geographic location, by at least one of an air mode, a sea mode, a rail mode and a truck mode of transportation; 
displaying one or more terms for each of a plurality of time-limited derivative contracts for shipment of freight, the terms corresponding to some or all of the shipping capacity data; 
responsive to a commitment for one or more of the time-limited derivative contracts from 5010-9305-7867/1/AMERICASa buyer or a seller, executing one of the one or more time limited derivatives contracts based on the commitment before the expiration of the time limited derivative contract; and 
electronically communicating data for performance according to the executed contract, thereby facilitating shipment of freight.
as discussed in the rejection of claim 46. Neither Hall, Morimoto, Bjerre nor Tatge explicitly discloses:
displaying one of a pricing index, a forecast value, and an assessment value for at least one of the time-limited derivative contracts that are open.
However, Haynie teaches a system architecture for energy industry trading and transaction management including a business logic server-based layer and a database layer [0006].  She teaches maintaining information about at least one selected from the groups consisting of buy/sell, transportation, storage, pooling, and capacity release contracts that a client has with the client's customers [0087].  She teaches maintaining information about contracts and specifications representing terms, points, quantities, and pricing details that are used for billings and payments; and pricing indices [Id.].  She teaches applying pricing with a pricing model in connection with a contract [0178].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include maintaining information about pricing indices as taught by Haynie because such information is useful in the areas of managing contracts, deals and pricing, operations, and accounting - Haynie [0006].
 Regarding claim 69, neither Hall nor Morimoto explicitly disclose:
the specified shipping capacity data indicates capacity for shipping by at least two of an air mode, a sea mode, a rail mode and a truck mode of transportation.
However, Bjerre teaches enabling a user to submit booking requests to multiple carriers such as trucks, trains, planes and ships - [0028] and [0038].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include enabling a user to submit booking requests to multiple carriers as taught by Bjerre because it permits shippers to track shipments from a variety of carriers and across multiple carriers - Bjerre [0006].
Claim 70 is are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Morimoto, in further view of Bjerre, in further view of Tatge, in view of Haynie, in further view of Nafeh.
Regarding claim 70, neither Hall, Morimoto, Bjerre Tatge nor Haynie explicitly discloses the plurality of time limited derivative contracts as including at least one contract for bundled shipment capacity.
However, Nafeh teaches enabling transactions related to futures contracts and futures contract bundles [0035]. He teaches defining the futures contract bundles to pay an aggregate fixed sum at maturity upon the happening of the future possible outcome of the phenomenon associated with that particular risk management contract [0037]. He teaches geographic and risk type diversification [0006].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Hall’s disclosure to include futures contract bundles related to maturity and geography as taught by Nafeh because such information is useful in hedging risk - Nafeh [0017].
Additional Comments
Regarding claims 50-54, 63, 66, 67 and 73 in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692